DETAILED ACTION

Status of Claims
Claims 1-20 have been previously canceled in the response received 5/5/2020.
Claims 21-40 have been canceled in the response received 2/1/2020.
Claims 41-60 have been canceled in the response received 6/17/2020.
Claims 61-80 are new in the response received 6/17/2020.
Accordingly, claims 61-80 are pending.
Claims 61-80 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	




	
	
	
	





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 61-80 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the Alice/Mayo test the claims are directed to statutory categories. Specifically, the systems, as claimed in claims 61, 66, and 73, are directed to machines. 
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention recites the abstract idea of purchasing items. Specifically, representative claim 61 recites the abstract idea of: 
different commodities, and 
more than one offline shop or offline platform, 
the platform sells the different commodities, 
wherein an offline shop or offline platform shows the different commodities and an identifier label for each of showed commodities at its offline business place, and an offline shop is at one offline business place, 
wherein a commodity is an object having an appearance and a touchable entity, and 
showing a commodity is showing an entity or sample or model of the commodity at an offline business place, and 
a showed commodity is an entity or sample or model of one of the different commodities, 
wherein an identifier label is drawing or graph code or two-dimensional code or barcode or character string, and 
an identifier label for a showed commodity is capable of being used to get a commodity shop code of the showed commodity, and 
an identifier label for a showed commodity is on or beside or attached to the showed commodity, 
wherein a commodity shop code of a showed commodity corresponds to a commodity number of a commodity which the showed commodity is an entity or sample or model of and corresponds to a shop number of an offline shop or offline platform which shows the showed commodity, and 
from a commodity shop code of a showed commodity, the platform is capable of getting a commodity number of a commodity which the showed commodity is an entity or sample or model of and is capable of getting a shop number of an offline shop or offline platform which shows the showed commodity, and 
a commodity number corresponds to only one commodity, and 
a shop number corresponds to only one offline shop or offline platform; 
wherein a user is capable of scanning an identifier label for a showed commodity to get the commodity shop code of the showed commodity through the identifier label for the showed commodity, and 
then sending the commodity shop code of the showed commodity to the platform, or a user is capable of scanning an identifier label for a showed commodity to get the commodity shop code of the showed commodity and get an address or link or application of the platform81/93CLAIMS correspondingly through the identifier label for the showed commodity, and 
then sending the commodity shop code to the platform through the address or link or application of the platform, 
wherein the platform is capable of getting the commodity number of a commodity which the showed commodity is an entity or sample or model of from the commodity shop code of the showed commodity, and 
thus based on the commodity shop code received, the platform is capable of sending a display of purchasing the commodity, and 
then the user is capable of purchasing the commodity on the display of purchasing the commodity, and 
then a seller of the platform is capable of transporting or delivering or mailing the commodity purchased by the user to an offline address designated by the user, 
wherein from the commodity shop code of the showed commodity, the platform is capable of getting the shop number of an offline shop or offline platform which shows the showed commodity, and 
thus after the platform receives the commodity shop code the platform is capable of getting the shop number of the offline shop or offline platform from the commodity shop code received and/or after the purchase is completed the platform is capable of getting the shop number of the offline shop or offline platform from a record of the purchase.

Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 61 recites the abstract idea of purchasing items, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 61 is a certain method of organizing human activity because finding a commodity shop code and allowing a user to purchase a commodity using the commodity shop code is a commercial or legal interaction because it is a sales activity. Thus, representative claim 61 recites an abstract idea. 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, an online platform wherein the online platform is an ICP (internet content provider) on the internet and is deployed on server, a mobile phone, a network, an interface, mobile phone’s camera, special program which is provided by the online platform and is running on the mobile phone, a mobile application, and an interface. Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95 (Fed. Cir. 2016). Similarly, specifying that the abstract idea of purchasing items occurs within both an offline and online world merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. Thus, the abstract idea has not been integrated into a practical application.
As such, the additional elements do not integrate the judicial exception into a practical application of the abstract idea of purchasing items and, thus, representative claim 61 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more 
Even when considered as an ordered combination, the additional elements of representative claim 61 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 61 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 61 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 61 is ineligible. 
Dependent claims 62-65 do not aid in the eligibility of independent claim 61. For example, the claim merely provide further embellishments of the abstract limitations recited in independent claim 61. 
Independent claims 66 and 73 recite a similar abstract idea to that of claim 61. The claims recite certain additional elements including: a wireless mode or an infrared mode or an audio mode (claims 66, 68, 73, and 75) and mobile phone positioning through wireless network or wireless signal or satellite positioning (claim 73).

Thus, claims 66-72 and 73-80 are ineligible. 
Claims 33-40 recite limitations that are parallel in nature to those addressed above for claims 21-23, 26, 27, and 29-32. Claims 33-40 do not include any additional elements supplemental to those listed above for claims 21-32. Claims 33-40 are therefore rejected for the same reasons as set forth above for claims 21-23, 26, 27, and 29-32.  
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 73-80 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. 9,082,143 B1 (hereinafter Cleary).

Regarding claim 73, Cleary discloses a sales system combining online and offline, comprising:
an online platform (Cleary, see at least: Fig. 1), 
different commodities (Cleary, see at least: col. 4, ln. 20-25 discloses “a record store, a bookstore, a department store, an electronics store, or the like..”), and 
more than one offline shop or offline platform (Cleary, see at least: col. 4, ln. 18-20 discloses “the merchant 106 may maintain one or more retail locations where the user 102 can browse and purchase items sold by the merchant 106.”), 
wherein the online platform is an ICP (internet content provider) on the internet and is deployed on server (Cleary, see at least: Fig. 1), and 
the online platform sells the different commodities online (Cleary, see at least: col. 6, ln. 19-21 discloses “the user 102 may use a computing device 204 to make the purchase from the online retailer 202.” Col. 6, ln. 41-63 discloses “the user 102 pays a purchase price 206 to the online retailer 202 for the item 108.”), 
wherein an offline shop or offline platform shows the different commodities and an identifier label for each of showed commodities at its offline business place (Cleary, see at least:  may be a record store, a bookstore, a department store, an electronics store, or the like..”), and 
an offline shop is at one offline business place (Cleary, see at least: col. 4, ln. 20-25 discloses “merchant 106 may be a record store, a bookstore, a department store, an electronics store, or the like..”), 
wherein a commodity is an object having an appearance and a touchable entity (Cleary, see at least: col. 4, ln. 20-25 discloses “merchant 106 may be a record store, a bookstore, a department store, an electronics store, or the like..”), and 
showing a commodity is showing an entity or sample or model of the commodity at an offline business place (Cleary, see at least: col. 4, ln. 20-25 discloses “merchant 106 may be a record store, a bookstore, a department store, an electronics store, or the like…” Col. 4, ln. 26-30 discloses “an item 108 at the merchant 106 may have one or more of machine-readable tags 110 placed on or near the item.”), and 
a showed commodity is an entity or sample or model of one of the different commodities (Cleary, see at least: col. 4, ln. 26-30 discloses “an item 108 at the merchant 106 may have one or more of machine-readable tags 110 placed on or near the item.”), 
wherein an identifier label is drawing or graph code or two-dimensional code or barcode or character string or wireless signal or audio signal or infrared signal (Cleary, see at least: col. 4, ln. 26-42 discloses the tag may be a QR code, RFID, NFC, etc.), and 
an identifier label for a showed commodity is capable of being used to get a commodity shop code of the showed commodity (Cleary, see at least: col. 4, ln. 43-46 discloses “the mobile device 104 may read the tag 110 by using a camera to take a picture of the tag 110 that is analyzed by software loaded on the mobile device 104 to extract information from the tag 110.” , and 
an identifier label for a showed commodity is on or beside or attached to the showed commodity (Cleary, see at least: col. 2, ln. 55-57 disclose “the tags may be placed near or over preexisting barcodes on the items or item packaging.” See also, col. 4, ln. 26-42),
wherein a commodity shop code of a showed commodity corresponds to a commodity which the showed commodity is an entity or sample or model of wherein a commodity shop code of a showed commodity corresponds to a commodity number of a commodity which the showed commodity is an entity or sample or model of and corresponds to a shop number of an offline shop or offline platform which shows the showed commodity (Cleary, see at least: col. 2, ln. 47-49 disclose “tags that include an identification of the merchant and one or more items available for sale at the merchant.” Col. 4, ln. 26-42 discloses “information represented by the tag 110 may include an item number for the item 108 and a merchant identifier for the merchant 106.”); 
wherein a user is capable of making a special program which is provided by the online platform and is running on a mobile phone get the commodity shop code of a showed commodity through an identifier label for the showed commodity (Cleary, see at least: col. 4, ln. 43-46 discloses “the mobile device 104 may read the tag 110 by using a camera to take a picture of the tag 110 that is analyzed by software loaded on the mobile device 104 to extract information from the tag 110.”), and 
then the special program on the mobile phone is capable of sending the commodity shop code of the showed commodity to the online platform through the internet, or a user is capable of making a mobile phone get the 85/93CLAIMScommodity shop code of a showed commodity and get an address or link or mobile application of the online platform correspondingly through an identifier label for the showed commodity (Cleary, see at least: col. 4, ln. 59-66 discloses “information about the item 108 and the merchant 106 may be encoded in the tag 110 and read by software on the mobile device 104,” and “the tag 110 may encode a link or address of a network-based source of information such as a universal resource indicator (URI) 114 of a page 116 displayed by the mobile device.”), and 
then the mobile phone is capable of sending the commodity shop code to the online platform through the address or link or mobile application of the online platform (Cleary, see at least: col. 4, ln. 59-66 discloses “information about the item 108 and the merchant 106 may be encoded in the tag 110 and read by software on the mobile device 104,” and “the tag 110 may encode a link or address of a network-based source of information such as a universal resource indicator (URI) 114 of a page 116 displayed by the mobile device.”), 
wherein based on the commodity shop code received, the online platform is capable of sending an interface of purchasing a commodity which the showed commodity is an entity or sample or model of to the special program on the mobile phone or to the mobile phone (Cleary, see at least: col. 4, ln. 64-66 discloses the tag 110 may encode a link or address of a network-based 65 source of information such as a universal resource indicator (URI) 114 of a page 116 displayed by the mobile device 104.” Col. 5, ln. 10-13 discloses “the page 116 may show information about the item 108 such as pricing information.”), and 
then the user is capable of purchasing the commodity on the interface of purchasing the commodity on the special program of the mobile phone or on the mobile phone (Cleary, see at least: col. 6, ln. 19-21 discloses “the user 102 may use a computing device 204 to make the purchase from the online retailer 202.” Col. 6, ln. 41-63 discloses “the user 102 pays a purchase price 206 to the online retailer 202 for the item 108.”), and 
then a seller of the online platform is capable of transporting or delivering or mailing the commodity purchased by the user to an offline address designated by the user; 
wherein a mobile phone of a user is capable of positioning an offline shop or offline platform where the user is at by the mobile phone positioning through wireless network or wireless signal or satellite positioning (Cleary, see at least: col. 3, ln. 28-36 discloses “the mobile computing device may record a geolocation,” and “the application may associated with geolocation with a merchant.” See also, col. 8, ln. 38-49), and 
then the special program on the mobile phone or the mobile phone is capable of sending a shop number of or the position of the offline shop or offline platform to the online platform through the internet (Cleary, see at least: col. 3, ln. 28-36 discloses “the mobile computing device may record a geolocation,” and “the application may associated with geolocation with a merchant.” See also, col. 8, ln. 38-49), and 
then the online platform is capable of getting the shop number of the offline shop or offline platform directly or through the position of the offline shop or offline platform (Cleary, see at least: col. 3, ln. 28-36 discloses “the mobile computing device may record a geolocation,” and “the application may associated with geolocation with a merchant.” See also, col. 8, ln. 38-49), and 
thus when the user purchases a commodity from the online platform by sending a commodity shop code of a showed commodity which is an entity or sample or model of the commodity and which the offline shop or offline platform shows, the online platform is capable of getting the shop number of the offline shop or offline platform correspondingly from the received shop number or position sent by the mobile phone of the user and/or from a record of the purchase after the purchase is completed, wherein a shop number corresponds to only one offline shop or offline platform (Cleary, see at least: col. 6, ln. 41-63 discloses “comparison of the transaction between the user 102 and the online retailer 202 with the attribution record 126 may determine if the merchant 106 should receive a commission 208 for the sale of the item.”).

Regarding claim 74, Cleary discloses the limitations of claim 73, as noted above. Cleary further discloses wherein based on the commodity shop codes of the showed commodities which an offline shop or offline platform shows and on the purchases from the online platform through the commodity shop codes, the online platform is capable of counting the income or sales generated by the offline shop or offline platform (Cleary, see at least: col. 6, ln. 60-65 discloses “determine if the merchant 106 should receive a commission 208 for the sale of the item 108,” wherein “the commission 208 may comprise any form of compensation, such as currency transferred to the merchant 106.”).  

Regarding claim 75, Cleary discloses the limitations of claim 73, as noted above. Cleary further discloses wherein a user is capable of using a mobile phone or a corresponding function of a mobile phone to scan an identifier label for a showed commodity to make the mobile phone get the commodity shop code of the showed commodity, or wherein an identifier label for a showed commodity is drawing or graph code or two-dimensional code or barcode or character string, and a user is capable of using a mobile phone's camera to scan the identifier label for the showed commodity to make the mobile phone get the commodity shop code of the showed commodity, or wherein an identifier label for a showed commodity is wireless signal or audio signal or infrared signal, and a user is capable of using a mobile phone or a corresponding function of a mobile phone to scan the identifier label for the showed commodity to make the mobile phone get the commodity shop code of the showed commodity (Li, see at least: [0023] discloses “the product sensor 116 may include any or multiple of an embedded camera, a laser scanner, a near field communication device, other device of the smartphone 110 to capture input from a product identifier [i.e., identifier label],” and “the product identifier is obtained from a barcode (for example, in a UPC standard format or in a QR format) presented by a product on store shelf 122.” [0026] discloses “the referral application 118 [i.e., special program] is configured to obtain input from the store product information database interface 112 and the product sensor 116.” [0037] discloses “a data collecting interface 206 used to collect real-world product information from a hardware sensor 220 (such as a product barcode derived from a picture taken with a camera).”).  

Regarding claim 76, Cleary discloses the limitations of claim 73, as noted above. Cleary further discloses wherein a user has an account at the online platform, and the user is capable of using the special program provided by the online platform or a mobile phone to log in the user's account at the online platform (Cleary, see at least: col. 6, ln. 50-56 discloses “the user 102 may access or log into an account with the online retailer 202.”).

Regarding claim 77, Cleary discloses the limitations of claim 73, as noted above. Cleary further discloses wherein on a mobile phone's interface of purchasing a commodity, a user is capable of seeing at least one of following types of information of the commodity, and the following types of information of the commodity include: photo or graph of the entity of the commodity, text introduction or detailed parameters of the commodity (Cleary, see at least: col. 11, ln. 10-26 discloses “the page accessed by the mobile device in response to scanning the tag .  

Regarding claim 78, Cleary discloses the limitations of claim 73, as noted above. Cleary further discloses wherein the 82/93CLAIMS steps by which a user purchases a commodity from the online platform on a mobile phone include that the user pays through the internet (Cleary, see at least: col. 6, ln. 19-21 discloses “the user 102 may use a computing device 204 to make the purchase from the online retailer 202.” Col. 6, ln. 41-63 discloses “the user 102 pays a purchase price 206 to the online retailer 202 for the item 108).

Regarding claim 79, Cleary discloses the limitations of claim 73, as noted above. Li further discloses wherein the online platform is capable of getting a commodity number of a commodity which a showed commodity is an entity or sample or model of from the commodity shop code of the showed commodity (Cleary, see at least: col. 4, ln. 43-46 discloses “the mobile device 104 may read the tag 110 by using a camera to take a picture of the tag 110 that is analyzed by software loaded on the mobile device 104 to extract information from the tag 110.” Col. 4, ln. 26-42 discloses “information represented by the tag 110 may include an item number for the item 108 and a merchant identifier for the merchant 106.”).
  
Regarding claim 80, Cleary discloses the limitations of claim 73, as noted above. Cleary further discloses wherein a commodity shop code corresponds to only one commodity and does not correspond to an offline shop or offline platform or shop number (Cleary, see at least: Col. 4, .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 61-72 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. 9,082,143 B1 (hereinafter Cleary) in view of US 2015/0112838 A1 (hereinafter Li).

Regarding claim 61, Cleary discloses a sales system combining online and offline, comprising:
an online platform (Cleary, see at least: Fig. 1), 
different commodities (Cleary, see at least: col. 4, ln. 20-25 discloses “a record store, a bookstore, a department store, an electronics store, or the like..”), and 
more than one offline shop or offline platform (Cleary, see at least: col. 4, ln. 18-20 discloses “the merchant 106 may maintain one or more retail locations where the user 102 can browse and purchase items sold by the merchant 106.”), 
wherein the online platform is an ICP (internet content provider) on the internet and is deployed on server (Cleary, see at least: Fig. 1), and 
the online platform sells the different commodities online (Cleary, see at least: col. 6, ln. 19-21 discloses “the user 102 may use a computing device 204 to make the purchase from the online retailer 202.” Col. 6, ln. 41-63 discloses “the user 102 pays a purchase price 206 to the online retailer 202 for the item 108.”), 
wherein an offline shop or offline platform shows the different commodities and an identifier label for each of showed commodities at its offline business place (Cleary, see at least: col. 4, ln. 20-25 discloses “merchant 106 may be a record store, a bookstore, a department store, an electronics store, or the like..”), and 
an offline shop is at one offline business place (Cleary, see at least: col. 4, ln. 20-25 discloses “merchant 106 may be a record store, a bookstore, a department store, an electronics store, or the like..”), 
wherein a commodity is an object having an appearance and a touchable entity (Cleary, see at least: col. 4, ln. 20-25 discloses “merchant 106 may be a record store, a bookstore, a department store, an electronics store, or the like..”), and 
showing a commodity is showing an entity or sample or model of the commodity at an offline business place (Cleary, see at least: col. 4, ln. 20-25 discloses “merchant 106 may be a record store, a bookstore, a department store, an electronics store, or the like…” Col. 4, ln. 26-30 discloses “an item 108 at the merchant 106 may have one or more of machine-readable tags 110 placed on or near the item.”), and 
a showed commodity is an entity or sample or model of one of the different commodities (Cleary, see at least: col. 4, ln. 26-30 discloses “an item 108 at the merchant 106 may have one or more of machine-readable tags 110 placed on or near the item.”), 
wherein an identifier label is drawing or graph code or two-dimensional code or barcode or character string (Cleary, see at least: col. 4, ln. 26-42 discloses the tag may be a QR code, RFID, NFC, etc.), and 
an identifier label for a showed commodity is capable of being used to get a commodity shop code of the showed commodity (Cleary, see at least: col. 4, ln. 43-46 discloses “the mobile , and 
an identifier label for a showed commodity is on or beside or attached to the showed commodity (Cleary, see at least: col. 2, ln. 55-57 disclose “the tags may be placed near or over preexisting barcodes on the items or item packaging.” See also, col. 4, ln. 26-42), 
wherein a commodity shop code of a showed commodity corresponds to a commodity number of a commodity which the showed commodity is an entity or sample or model of and corresponds to a shop number of an offline shop or offline platform which shows the showed commodity (Cleary, see at least: col. 2, ln. 47-49 disclose “tags that include an identification of the merchant and one or more items available for sale at the merchant.” Col. 4, ln. 26-42 discloses “information represented by the tag 110 may include an item number for the item 108 and a merchant identifier for the merchant 106.”), and 
from a commodity shop code of a showed commodity, the online platform is capable of getting a commodity number of a commodity which the showed commodity is an entity or sample or model of and is capable of getting a shop number of an offline shop or offline platform which shows the showed commodity (Cleary, see at least: col. 4, ln. 43-46 discloses “the mobile device 104 may read the tag 110 by using a camera to take a picture of the tag 110 that is analyzed by software loaded on the mobile device 104 to extract information from the tag 110.” Col. 4, ln. 26-42 discloses “information represented by the tag 110 may include an item number for the item 108 and a merchant identifier for the merchant 106.”), and 
a commodity number corresponds to only one commodity (Cleary, see at least: Col. 4, ln. 26-42 discloses “information represented by the tag 110 may include an item number for the item 108.”), and 
a shop number corresponds to only one offline shop or offline platform (Cleary, see at least: Col. 4, ln. 26-42 discloses “information represented by the tag 110 may include…a merchant identifier for the merchant 106.”); 
wherein a user is capable of using a mobile phone's camera to scan an identifier label for a showed commodity by a special program which is provided by the online platform and is running on the mobile phone to make the special program get the commodity shop code of the showed commodity through the identifier label for the showed commodity (Cleary, see at least: col. 4, ln. 43-46 discloses “the mobile device 104 may read the tag 110 by using a camera to take a picture of the tag 110 that is analyzed by software loaded on the mobile device 104 to extract information from the tag 110.”), and 
then the special program on the mobile phone is capable of sending the commodity shop code of the showed commodity to the online platform through the internet, or a user is capable of using a mobile phone's camera to scan an identifier label for a showed commodity to make the mobile phone get the commodity shop code of the showed commodity and get an address or link or mobile application of the online platform 81/93CLAIMS correspondingly through the identifier label for the showed commodity information such as (Cleary, see at least: col. 4, ln. 59-66 discloses “information about the item 108 and the merchant 106 may be encoded in the tag 110 and read by software on the mobile device 104,” and “the tag 110 may encode a link or address of a network-based source of information such as a universal resource indicator (URI) 114 of a page 116 displayed by the mobile device.”), and 
then the mobile phone is capable of sending the commodity shop code to the online platform through the address or link or mobile application of the online platform (Cleary, see at least: col. 4, ln. 59-66 discloses “information about the item 108 and the merchant 106 may be encoded in the tag 110 and read by software on the mobile device 104,” and “the tag 110 may encode a link or address of a network-based source of information such as a universal resource indicator (URI) 114 of a page 116 displayed by the mobile device.”), 
wherein the online platform is capable of getting the commodity number of a commodity which the showed commodity is an entity or sample or model of from the commodity shop code of the showed commodity (Cleary, see at least: col. 4, ln. 59-66 discloses “information about the item 108 and the merchant 106 may be encoded in the tag 110 and read by software on the mobile device 104,” and “the tag 110 may encode a link or address of a network-based source of information such as a universal resource indicator (URI) 114 of a page 116 displayed by the mobile device.” Col. 5, ln. 64-67 discloses “since the tag 110 is also associated with one or more items (e.g., item 108) the identity of the one or more items represented by the tag 110 is also provided to the networked computing devices 118.”), and 
thus based on the commodity shop code received, the online platform is capable of sending an interface of purchasing the commodity to the special program on the mobile phone or to the mobile phone (Cleary, see at least: col. 4, ln. 64-66 discloses the tag 110 may encode a link or address of a network-based 65 source of information such as a universal resource indicator (URI) 114 of a page 116 displayed by the mobile device 104.” Col. 5, ln. 10-13 discloses “the page 116 may show information about the item 108 such as pricing information.”), and 
then the user is capable of purchasing the commodity on the interface of purchasing the commodity on the special program of the mobile phone or on the mobile phone (Cleary, see at , and 
wherein from the commodity shop code of the showed commodity, the online platform is capable of getting the shop number of an offline shop or offline platform which shows the showed commodity (Cleary, see at least: col. 6, ln. 41-63 discloses “comparison of the transaction between the user 102 and the online retailer 202 with the attribution record 126 may determine if the merchant 106 should receive a commission 208 for the sale of the item.”), and 
thus after the online platform receives the commodity shop code the online platform is capable of getting the shop number of the offline shop or offline platform from the commodity shop code received and/or after the purchase is completed the online platform is capable of getting the shop number of the offline shop or offline platform from a record of the purchase (Cleary, see at least: col. 6, ln. 41-63 discloses “comparison of the transaction between the user 102 and the online retailer 202 with the attribution record 126 may determine if the merchant 106 should receive a commission 208 for the sale of the item.”).
Although disclosing determining a shop number from a commodity shop code after a purchase, Cleary does not disclose a seller of the online platform is capable of transporting or delivering or mailing the commodity purchased by the user to an offline address designated by the user.
However, Li teaches a seller of the online platform is capable of transporting or delivering or mailing the commodity purchased by the user to an offline address designated by the user (Li, see at least: [0046] discloses “the online products listing 340 may include the ability to initiate a purchase for shipping of the product to the consumer’s home address.”).


	
Regarding claim 62, Cleary in view of Li teaches the limitations of claim 61, as noted above. Cleary further discloses wherein based on the commodity shop codes of the showed commodities which an offline shop or offline platform shows and on the purchases from the online platform through the commodity shop codes, the online platform is capable of counting the income or sales generated by the offline shop or offline platform (Cleary, see at least: col. 6, ln. 60-65 discloses “determine if the merchant 106 should receive a commission 208 for the sale of the item 108,” wherein “the commission 208 may comprise any form of compensation, such as currency transferred to the merchant 106.”).  

Regarding claim 63, Cleary in view of Li teaches the limitations of claim 61, as noted above. Cleary further discloses wherein a user has an account at the online platform, and the user is capable of using the special program provided by the online platform or a mobile phone to log in the user's account at the online platform (Cleary, see at least: col. 6, ln. 50-56 discloses “the user 102 may access or log into an account with the online retailer 202.”).

Regarding claim 64, Cleary in view of Li teaches the limitations of claim 61, as noted above. Cleary further discloses wherein on a mobile phone's interface of purchasing a commodity, a user is capable of seeing at least one of following types of information of the commodity, and the following types of information of the commodity include: photo or graph of the entity of the commodity, text introduction or detailed parameters of the commodity (Cleary, see at least: col. 11, ln. 10-26 discloses “the page accessed by the mobile device in response to scanning the tag may be a page that provides information about the item such as the item's price, reviews, technical specifications, or other information.”).  

Regarding claim 65, Cleary in view of Li teaches the limitations of claim 61, as noted above. Cleary further discloses wherein the 82/93CLAIMS steps by which a user purchases a commodity from the online platform on a mobile phone include that the user pays through the internet (Cleary, see at least: col. 6, ln. 19-21 discloses “the user 102 may use a computing device 204 to make the purchase from the online retailer 202.” Col. 6, ln. 41-63 discloses “the user 102 pays a purchase price 206 to the online retailer 202 for the item 108).

Regarding claims 66, 67, and 70-72, claims 66, 67, and 70-72 recite limitations that are parallel in nature to those addressed above for claims 61-65, respectively. Claims 66, 67, and 70-72 are therefore rejected for the same reasons as set forth above for claims 61-65, respectively.  

Regarding claim 68, Cleary in view of Li teaches the limitations of claim 61, as noted above. Cleary further discloses wherein a user is capable of using a mobile phone or a corresponding function of a mobile phone to scan an identifier label for a showed commodity to make the mobile phone get the commodity shop code of the showed commodity, or wherein an identifier label for a showed commodity is drawing or graph code or two-dimensional code or barcode or character string, and a user is capable of using a mobile phone's camera to scan the identifier label for the showed commodity to make the mobile phone get the commodity shop code of the showed commodity, or wherein an identifier label for a showed commodity is wireless signal or audio signal or infrared signal, and a user is capable of using a mobile phone or a corresponding function of a mobile phone to scan the identifier label for the showed commodity to make the mobile phone get the commodity shop code of the showed commodity (Cleary, see at least: col. 4, ln. 43-46 discloses “the mobile device 104 may read the tag 110 by using a camera to take a picture of the tag 110 that is analyzed by software loaded on the mobile device 104 to extract information from the tag 110.”).  

Regarding claim 69, Cleary in view of Li teaches the limitations of claim 61, as noted above. Cleary further discloses wherein a commodity shop code is set by the online platform or a commodity shop code is formed by combining a commodity number and a shop number, and the shop numbers are set by the online 84/93CLAIMS platform, and the commodity numbers are set by the online platform (Cleary, see at least: col. 8, ln. 17-27 discloses “the code that represents both pieces of data may be two strings of data placed together such as a merchant identifier following a at item number,” or “the codes for both the item and the merchant may be combined, such as with a hashing algorithm or other technique, to create a unique code that is different from either of the separate codes.”).


Response to Arguments
With respect to the rejections made under 35 U.S.C. 101, Applicant’s arguments been fully considered but are not persuasive. As such, the rejection is hereby maintained.
On pages 89-90 of the Remarks Applicant argues that “the online platform in this claim is much more than generic server on internet but a kind of server which can get the commodity number and especially the shop number from the commodity shop code,” “the mobile phone is much more than generic as well,” and “this mobile phone and the online platform are much more than just generic.” The Examiner respectfully disagrees. The 2019 Update to Subject Matter Eligibility describe that one consideration when determining whether or not an abstract idea is integrated into a practical application is if the “additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.” In this case, the claims do not recite a particular machine, but rather all machines used are generic.
When considering if a recited machine is a “particular machine,” three factors are relevant: the particularity or generality of the elements of the machine or apparatus, whether the machine or apparatus implements the steps of the method, and whether its involvement is extra-solution activity or a field-of-use. MPEP 2106.05(b). 
The particularity or generality of the elements of the machine or apparatus involves “the degree to which the machine in the claim can be specifically identified (not any and all machines),” and the court has noted that “a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine.” MPEP 2106.05(b)(I). In this case, the claimed “mobile phone,” “online platform,” and other additional elements are claimed in a broad, generic manner with no 
A consideration of whether the machine or apparatus implements the steps of the method considers the “integral use of a machine to achieve performance of the method…in contrast to where the machine is merely an object on which the method operates.” MPEP 2106.05(b)(II). As claimed, the “mobile phone,” “online platform,” and other additional elements are merely used to process data. However, the core function of the claims lies within the identification of the shop number and commodity shop code. To perform these core steps, the claims makes no mention of a machine “on which the method operates” except for the use of “an online platform” and “a mobile phone” to determine these codes and numbers. Therefore, the “mobile phone,” “online platform,” and other additional elements are not integral to achieve the performance of the method since they are only peripherally incorporated as the object on which the method operates.  
Whether a machine’s involvement is extra-solution activity or a field-of-use considers “the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim,” and whether or not the “use of a machine contributes only nominally or insignificantly to the execution of the claimed method.” In this case, the “mobile phone,” “online platform,” and other additional elements are merely recited as devices for identifying the commodity shop code and shop number. These steps of are merely placed into a computerized field, thus representing the 
Therefore, the “mobile phone,” “online platform,” and other additional elements are only generic elements.

With respect to the rejections made under 35 U.S.C. 103, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, Applicant’s arguments are moot and new grounds of rejection have been applied. The new grounds of rejection have been necessitated by Applicant’s amendments to cancel all pending claims.



	
	
	
	
	









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Mobile Store: Brands Facilitating Engagement Through Existing In-Store Behaviours (NPL) – the NPL describes shoppers using scan technology, such as a barcode scanner, to store product information and then purchase at a later time. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON G WOOD whose telephone number is (571)431-0769.  The examiner can normally be reached on M-F 8:00 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLISON G WOOD/Primary Examiner, Art Unit 3625